



2nd AMENDMENT
TO THE
FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP


THIS 2ND AMENDMENT TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP (this “Amendment”)
is made and entered into on January 13, 2020 but for all purposes shall be
effective as of January 1, 2020 (the “Effective Date”), by and between SUN
COMMUNITIES, INC., a Maryland corporation (the “General Partner”), as the
general partner and owner of the majority of the Common OP Units of SUN
COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership (the
“Partnership”).


RECITALS


A.    The General Partner desires to amend that certain Fourth Amended and
Restated Agreement of Limited Partnership of Sun Communities Operating Limited
Partnership, dated as of January 31, 2019, (as amended from time to time, the
“Agreement”) as set forth herein. Any capitalized term used but not defined
herein shall have the meaning ascribed to it in the Agreement.


B.    Article 13 of the Agreement authorizes the General Partner, as the holder
of a majority of the Common OP Units, to amend the Agreement.


NOW, THEREFORE, in consideration of the foregoing, the General Partner,
intending to be legally bound, amends the Agreement as follows:


1.Aspen 2034 Units. As of the Effective Date, each Partner that owns Preferred
OP Units was given the opportunity to exchange its Preferred OP Units for a new
subseries of Preferred OP Units (the “Aspen 2034 Units”). Partners owning
Preferred OP Units may not elect to exchange them for Aspen 2034 Units after the
execution of this Amendment. The rights, preferences and terms of the Aspen 2034
Units, to the extent they differ from the rights, preferences and terms of the
other Preferred OP Units, are set forth in Article 16 of the Agreement, as
amended and restated below. All such rights, preferences and terms of the Aspen
2034 Units shall apply beginning as of the Effective Date. Except as set forth
in amended and restated Article 16, the Aspen 2034 Units shall have all of the
same rights, preferences, terms, ranking and priority as the other Preferred OP
Units. The Aspen 2034 Units shall continue to be Preferred OP Units for all
other purposes of the Agreement. As of the Effective Date, there are 1,283,819
outstanding Preferred OP Units, and, in accordance with the elections of
Partners that own Preferred OP Units, 270,000 of such Preferred OP Units have
been designated as Aspen 2034 Units. Exhibit A to the Agreement identifies those
Preferred OP Units that are Aspen 2034 Units.


2.Article 16. Article 16 of the Agreement is hereby deleted in its entirety and
replaced with the following:


ARTICLE 16
PREFERRED OP UNITS
Section 16.1    Dividends.
The holders of the Preferred OP Units shall be entitled to receive, from funds
which the General Partner determines to be available for distribution as
provided in Section 7.1, dividends (“Preferred Dividends”) per Preferred OP Unit
per annum in an amount equal to the applicable Annual Preferred Rate multiplied
by $27.00 (which is the original issue





--------------------------------------------------------------------------------





price of the Preferred OP Units). The “Annual Preferred Rate” means (i) with
respect to the Aspen 2034 Units, an annual rate equal to 3.8%, and (ii) with
respect to all other Preferred OP Units, an annual rate equal to the 10-year
United States Treasury bond yield in effect on January 2nd of such calendar year
(as reported by Bloomberg L.P. and its successors or, if Bloomberg L.P. and its
successors no longer report such yield, then as reported by any other comparable
service that reports such yield) plus 239 basis points; provided, however, that
the Annual Preferred Rate for Preferred OP Units other than Aspen 2034 Units
shall not be less than 6.5% nor more than 9.0%. Preferred Dividends for each
year shall accrue in equal installments, on each record date for the payment of
quarterly distributions to holders of Common OP Units, and shall be paid when
such quarterly distributions are paid to Common OP Units holders of record as of
the accrual date; provided, however, that:


(a)    if the payment date for distributions to Common OP Unit holders is more
than twenty (20) days after the record date, the Preferred Dividends shall be
paid on or before the twentieth (20th) day following the record date,


(b)    if distributions to holders of Common OP Units are made less frequently
than quarterly, then Preferred Dividends shall accrue on each March 31, June 30,
September 30 and December 31 and shall be paid within ten (10) days thereafter
to holders of record as of the accrual date, and


(c)    if distributions to holders of Common OP Units are made more frequently
than quarterly, the Preferred Dividends shall accrue at the same frequency that
distributions are made to holders of Common OP Units, and


(d)    the Preferred Dividend installment payable on the first Preferred
Dividend Accrual Date after issuance of a Preferred OP Unit shall be a prorated
portion of the regular dividend based on the number of days elapsed from the
date of issuance to the Preferred Dividend Accrual Date. Each date upon which
Preferred Dividends accrue is referred to as a “Preferred Dividend Accrual
Date”. Each date upon which Preferred Dividends become payable is referred to as
a “Preferred Dividend Payment Date”.


Section 16.2    Conversion Rights.


The holders of the Preferred OP Units shall be entitled to convert part or all
of such Preferred OP Units into Common OP Units by delivering written notice of
such conversion (a “Conversion Notice”) to the General Partner at any time prior
to (i) in the case of Aspen 2034 Units, January 1, 2034, and (ii) in the case of
all other Preferred OP Units, January 1, 2024. The “Conversion Date” shall be
the date that the holder of the Preferred OP Units delivers a Conversion Notice,
or such other date, not later than the fifth Business Day after such delivery
date, that the converting holder may designate in the Conversion Notice. The
terms of the conversion shall be as follows:


(a)    Preferred OP Units may be converted only in multiples of One Hundred
(100) unless the holder elects to convert all its Preferred OP Units.


(b)    Subject to the receipt by the General Partner of a timely Conversion
Notice, the conversion shall be effective as of the close of business on the
applicable Conversion Date. The holder of the converted Preferred OP Units shall
be deemed to have surrendered


2



--------------------------------------------------------------------------------





the same to the Partnership, and the Partnership shall be deemed to have issued
Common OP Units to such holder, at the close of business on such Conversion
Date.


(c)    If the Issue Price of each Common OP Unit issued upon the conversion is
$68.00 or less, the holder shall be entitled to receive, for each Preferred OP
Unit surrendered, 0.397 Common OP Units. If the Issue Price of each Common OP
Unit is greater than $68.00, then the holder shall be entitled to receive, for
each Preferred OP Unit surrendered, a fraction of a full Common OP Unit of which
(i) the numerator is (A) $27.00 plus (B) twenty-five percent (25%) of the amount
(if any) by which the per-unit Issue Price of the Common OP Units exceeds
$68.00, and (ii) the denominator is the per-unit Issue Price of the Common OP
Units.


(d)    On the next Preferred Dividend Accrual Date, the holder shall be entitled
to a Preferred Dividend in an amount equal to a prorated portion of the regular
Preferred Dividend based on the number of days elapsed from the prior Preferred
Dividend Accrual Date to the Conversion Date.


(e)    In the event that the holders of Common OP Units receive or surrender any
Common OP Units or other securities of or interests in the Partnership pursuant
to any Common OP Unit split, combination, dividend or exchange, or pursuant to
any recapitalization, merger, consolidation, combination, exchange of shares or
other similar capital change, then upon the conversion each holder of Preferred
OP Units shall be entitled to receive, in lieu of or in addition to receiving
Common OP Units, the number and class of securities which it would have held on
the Conversion Date if it had originally acquired a number of Common OP Units
equal to the number of Preferred OP Units to be converted, instead of such
Preferred OP Units.


Section 16.3    Consensual Redemption.


The Partnership may redeem any part or all of the Preferred OP Units from time
to time as determined by the General Partner, with the written consent of the
holder of the Preferred OP Units to be redeemed, provided that no such
consensual redemption of fewer than all of the Preferred OP Units shall be made
while any accrued Preferred Dividends remain unpaid unless all such accrued
dividends are paid simultaneously with such redemption.


Section 16.4    Mandatory Redemption.


The Partnership shall redeem Preferred OP Units five (5) Business Days after
written demand of the holder during the existence of any POPU Default provided
that the POPU Default is not cured within such period. The Partnership shall
redeem the Preferred OP Units with respect to which a Conversion Notice was not
received in accordance with the requirements set forth in Section 16.2 above on
(i) in the case of Aspen 2034 Units, January 2, 2034, and (ii) in the case of
all other Preferred OP Units, January 2, 2024.


Section 16.5    Redemption Payment.


Upon redemption of a Preferred OP Unit the holder shall be entitled to receive a
redemption payment equal to the Issue Price of such Preferred OP Unit plus all
unpaid Preferred Dividends


3



--------------------------------------------------------------------------------





thereon accrued and prorated to the time that the redemption payment is made as
if such date were a Preferred Dividend Accrual Date.


Section 16.6    Method of Payment.


All payments in respect of the Preferred OP Units shall be made in good United
States funds by ordinary bank check mailed to the holder at its address as set
forth in the Partnership’s records. Payment shall be effective upon deposit of
the check in the mail with postage prepaid, for all purposes of this Agreement,
and the holders of the Preferred OP Units hereby assume the risk of
non-delivery. If a check is lost in the mail or in any other manner, the holder
shall be entitled to a replacement check upon execution and delivery of an
indemnity agreement, in form satisfactory to the General Partner, whereby the
holder indemnifies the Partnership against any claim for payment of the replaced
check.


Section 16.7    Restrictions on Subordination.


The Partnership shall not permit to be outstanding any OP Units or other equity
securities which are not junior to the Preferred OP Units, without the written
consent of the holders of a majority of the Preferred OP Units.


Section 16.8    Default Provisions.


The following default provisions shall apply in respect of the Preferred OP
Units:


(a)    If the Partnership fails to pay any Preferred Dividend installment upon
the Preferred Dividend Payment Date, the holders shall be entitled to a late
payment premium equal to two percent (2%) of the defaulted payment. If the
Partnership fails to pay any Preferred Dividend installment within ten (10) days
after the Preferred Dividend Payment Date, Preferred Dividends shall accrue at
the rate of (i) in the case of Aspen 2034 Units, $1.58 per Aspen 2034 Unit
annually, and (ii) in the case of all other Preferred OP Units, $2.70 per
Preferred OP Unit annually, in each case retroactively from the Preferred
Dividend Payment Date until such installment is paid.


(b)    The occurrence of any of the following shall constitute a “POPU Default”:


(i)    The Partnership’s failure to pay any Preferred Dividend installment
within twenty (20) days after the applicable Preferred Dividend Payment Date;


(ii)    The Partnership’s failure to pay any redemption payment when due; or


(iii)    Any other default in the performance of the Partnership’s or the
General Partner’s obligations to the holders of the Preferred OP Units under
this Article 16 which is not cured within thirty (30) days after written demand
by any holder of Preferred OP Units.


(c)    Upon the occurrence of a POPU Default the holders of the Preferred OP
Units shall have the rights provided for in Section 16.4 in addition to any
other rights provided by this Agreement or by applicable law. During the
existence of the POPU Default, Preferred


4



--------------------------------------------------------------------------------





Dividends shall accrue at the rate of (i) in the case of Aspen 2034 Units, $1.58
per Aspen 2034 Unit annually, and (ii) in the case of all other Preferred OP
Units, $2.70 per Preferred OP Unit annually. If any holder of Preferred OP Units
commences any legal action against the Partnership or the General Partner to
enforce its rights under this Article 16, the prevailing party shall be entitled
to recover the costs incurred in connection therewith, including reasonable
attorney fees.


3.    Exhibit A. Exhibit A of the Agreement is hereby deleted in its entirety
and is replaced with Exhibit A to this Amendment.


4.    Governing Law. This Amendment shall be interpreted and enforced according
to the laws of the State of Michigan.


5.    Full Force and Effect. Except as amended by the provisions hereof, the
Agreement shall remain in full force and effect in accordance with its terms and
is hereby ratified, confirmed and reaffirmed by the undersigned for all purposes
and in all respects.


6.    Successors/Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto, their respective legal representatives,
successors and assigns.


7.    Copies. Reproductions (photographic, facsimile or otherwise) of this
Amendment may be made and relied upon to the same extent as though such
reproduction was an original.


[The remainder of this page intentionally left blank]










5



--------------------------------------------------------------------------------








GENERAL PARTNER:
                        
Sun Communities, Inc., a Maryland corporation    


By:    /s/ Karen J. Dearing                                            Name:
Karen J. Dearing
Title:  Executive Vice President, Chief Financial Officer,
Secretary and Treasurer



















































































